DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 07/28/2021 have been fully considered but they are not persuasive. Prior art of record explicitly teaches activating multiple elements simultaneously in such manner that each element reflects in different direction, as all beams are parallel at incidence to DMD 26 see fig. 4 then the individual mirror in DMD should be under different angle. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In case of 1 element only present the limitation each corner is not enabled. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, 10 and claims bellow is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dalgleish US 20120069342 A1.

Regarding claims 1, 10  Dalgleish teaches
1. (Currently amended) A deflection device(26+36) for a lidar sensor(fig. 2- 3), the deflection device comprising: 
an optical main element(26 one element of 26) configured to receive light from a radiation generating device(19) of the lidar sensor(fig. 2-3); and 
at least one optical placement element(26 contains plurality of the mirror elements second element of the mirror) separate from said optical main element and configured to receive light from the radiation generating device(each element mirror is separate mirror), wherein: 
the deflection device(26) is configured to  illuminate a plurality of image points of a field of view (fgi. 1)of defining a detection region of the lidar sensor in a defined fashion[0042], and wherein the at least one optical placement element(second mirror of 26) is arranged in a fixed orientation relative to the optical main element(first mirror of 26) that is different from the orientation of the optical main element(see fig. 11 on beam and off beams) so that 
a defined number of image points(fig. 4 4 mirrors are scanning 4 points on field of view) of the field of view is placeable in a defined fashion using the at least one optical placement element.  [0042]

9. (Currently amended) A lidar sensor, comprising: 
a radiation generating device(19); and 
configured to transmit radiation from said radiation generating device to illuminate a plurality of image points of a field of view defining a detection region of the lidar sensor, (fig. 4)
the deflection device including an optical main element configured to illuminate image points of the field of view(fig. 4 one of the elements 30 from fig. 2); and 
at least one optical placement element(another element 30) separate from said optical main element, 
wherein ,  a defined number of image points of the field of view is placeable in a defined fashion, relative to the image points illuminated by the optical main element, using the at least one optical placement element.  (fig. 2, 4[0042]) 
wherein the at least one optical placement element is arranged in a fixed orientation relative to the optical main element that is different from the orientation of the optical main element(fig. 6B with [0082] light incident on each element is reflected in different directions depending on the azimuth angle .phi.)

10. (Currently amended) A method for producing a deflection device for a lidar sensor, the method comprising: 
providing an optical main element; and (fig. 2)
providing at least one optical placement elements separate from said optical main element, (fig. 2 see above explanation )
wherein: the at least one optical placement element is arranged in a fixed orientation[0082](with fig. 6B) in in relation to the optical main element that is different from the orientation of the optical main element [0082] such that a defined field of view defining a detection region of the lidar sensor is able to be  illuminated using the deflection device; (fig. 2)and 3MIIB Docket No. 2178-1956 Bosch Reference: R362453 
a defined number of image points of the field of view is placeable in a defined manner using the at least one optical placement element.(fig. 2 with fig. 8a)

11. (New) A deflection device for a lidar sensor, the deflection device comprising: 

at least one optical placement element(second element 26) separate from said optical main element and configured to receive the light from the radiation generating device(fig. 4), 
wherein the optical main element is in a first orientation to illuminate a first plurality of image points of a field of view defining a detection region of the lidar sensor, and [0082]
wherein the at least one optical placement element is in a second orientation different from said first orientation to illuminate a second plurality of image points to expand the field of view[0082], said second orientation fixed in relation to said optical main element.[0082] with (fig. 6)

2. (Previously presented) The deflection device as claimed in claim 1, wherein the at least one optical placement element is arranged in a corner region of the optical main element.  (fig. 2)

3. (Previously presented) The deflection device as claimed in claim 1, wherein a horizontal extent of the field of view is expandable using the at least one optical placement element.  (fig. 2)[0080-0081]

5. (Previously presented) The deflection device as claimed in claim 1, wherein the at least one optical placement element is one of a reflective, a refractive, or a diffractive optical element.  (DMD)

6. (Previously presented) The deflection device as claimed in claim 5, wherein the deflection device has at least one of a reflective, a refractive, and a diffractive optical placement element.  (DMD)

for the placement of image points of the field of view in a defined fashion only from a defined distance between the deflection device and the field of view.  (implicit according to fig. 4 between 26 and  imaging object lens 36 is present which indicates that the light will have some effective focusing length and after that the beam will diverge and degrade the performance.)
12. (New) The deflection device as claimed in claim 11, wherein the at least one optical placement element includes a first optical placement element vertically above the optical main element and a second optical placement element vertically below the optical main element.  (fig. 4 with fig. 6b)
13. (New) The deflection device as claimed in claim 11, wherein: the optical main element is substantially rectangular, and the at least one optical placement element includes one optical placement element arranged in a corner region of the optical main element.  (fig. 4)
14. (New) The deflection device as claims in claim 13, wherein the at least one optical placement element includes an optical placement element arranged in each corner region of the optical main element.(fig. 4)  
15. (New) The deflection device as claimed in claim 11, wherein a horizontal extent of the field of view is expandable using the at least one optical placement element.  (fig. 14)
16. (New) The deflection device as claimed in claim 11, wherein said second plurality of image points are formed so as to be elongate.  (implicit [0082])
17. (New) The deflection device as claimed in claim 11, wherein the at least one optical placement element is one of a reflective, a refractive, or a diffractive optical element.  (DMD)




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dalgleish US 20120069342 A1..
Regarding claim 4 Dalgleish does not explicitly teach
4. (Previously presented) The deflection device as claimed in claim 1, wherein image points of the field of view, which are placed using the at least one optical placement element, are formed so as to be elongate.  
But teaches 
On the Fourier plane, this sub-array corresponds to the region where all the light scattered at angle (.theta.,.phi.) falls. FIG. 12 illustrates an ON-region 260 in an array of mirror elements of a DMD 232 in relation to a scattering angle range to provide an example of how the array of mirror elements can be divided into specific two 
It is clear matter of the design choice how to activate mirrors to obtain one or the other pattern.  For example fig. 8A show one of the patterns which can be a straight line pattern, or even some regions of the 8a can be considered as a straight line. And therefore  it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Dalgleish in order to any desired pattern of the illuminated area.



Regarding claim 8 , 19 Dalgleish does not explicitly teach
8. (Currently amended) The deflection device as claimed in claim 7, wherein the defined distance between the deflection device and the field of view is approximately ten times  a geometric diameter   of defined by the deflection device in a plane parallel to said field of view
19. (New) The deflection device as claimed in claim 18, wherein: at least said optical main element defines an effective dimension in a plane parallel to said field of view; and, the defined distance between the deflection device and the field of view is approximately ten times said effective dimension.
But clearly teaches that deflection device comprises of the lens(36) which has some curvature
It is obvious matter of design choice to chose the lens with specific diameter which is approximately 10 times of the defined distance between the deflection device as it is simple matter of the design to optimize the field of view parameters.

18. (New) The deflection device as claimed in claim 11, wherein the second orientation of the at least one optical placement element relative to the first orientation of said optical main element is configured so that the second plurality of image points do not overlap the first plurality of image points only from a defined distance between the deflection device and the field of view. [0082](different angles Obvious design choice to scan different angles) 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOVHANNES BAGHDASARYAN whose telephone number is (571)272-7845.  The examiner can normally be reached on Mon-Fri 7am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/HOVHANNES BAGHDASARYAN/Examiner, Art Unit 3645